Exhibit 10.1

 

2013 SUPREME CASH AND EQUITY BONUS PLAN

 

SECTION 1.  DEFINITIONS: Terms capitalized in this 2013 Supreme Cash and Equity
Bonus Plan (the “2013 Bonus Plan”), but not otherwise defined herein, shall have
the meanings ascribed to such terms in the Supreme Industries, Inc. 2012
Long-Term Incentive Plan.

 

Award:  Shall mean after the Plan Year and all Performance Goal achievement is
determined, the grant of equity and/or payment of cash pursuant to the terms of
this 2013 Bonus Plan.

 

Cash Target Incentive: Shall mean a target dollar amount that a Participant will
earn, payable in the form of cash, if all applicable Performance Goals for the
Plan Year are achieved at the 100% level.  The target is set for each
Participant in accord with their function within the Company.

 

Equity Target Incentive:  Shall mean a target dollar amount that a Participant
will earn, payable in the form of equity, if all applicable Performance Goals
for the Plan Year are achieved at the 100% level.  The target is set for each
Participant in accord with their function within the Company.

 

Leadership Team: Shall mean the following individuals:

 

Mark Weber:

 

President and Chief Executive Officer

 

 

 

Matt Long:

 

Chief Financial Officer

 

 

 

Mike Oium:

 

Vice President, Operations

 

 

 

John Dorbin:

 

Vice President and General Counsel

 

 

 

Brad Karch:

 

Vice President, Human Resources

 

 

 

Roman Jach:

 

Vice President, Engineering

 

 

 

Jeff Furhmeister:

 

Vice President, Sales

 

Participant:  Shall mean the Leadership Team and any other employee of the
Company designated as covered by this 2013 Bonus Plan by the CEO with the advice
and consent of Supreme Industries, Inc.’s Management Committee.

 

Plan Year: Shall mean January 1, 2013 through December 31, 2013.

 

Qualitative Performance Goals: Shall mean Performance Goals based on Qualitative
Performance Measures.

 

--------------------------------------------------------------------------------


 

Qualitative Performance Measures: Shall mean those objective and subjective
factors which are selected by the Compensation Committee and which the
Compensation Committee may, in its discretion, consider in determining each
Participant’s Award.

 

Quantitative Performance Goals: Shall mean Performance Goals based on
Quantitative Performance Measures.

 

Quantitative Performance Measures:  Shall mean those specific and objectively
measurable financial metrics which are selected by the Compensation Committee.

 

Supreme or Company:  Shall mean Supreme Industries, Inc. or any subsidiary of
Supreme Industries, Inc.

 

SECTION 2.  SUMMARY:  The 2013 Bonus Plan is intended to provide financial
incentives to executive officers and key employees of Supreme Industries, Inc.
and its subsidiaries through the use of “at risk” variable pay tied to specific
performance incentives which will motivate their actions and behaviors in ways
beneficial to the Company and its stockholders.  This 2013 Bonus Plan will offer
Participants the opportunity to earn a bonus paid out in the form of cash, as
well as a bonus paid out in the form of equity for the attainment of 2013 Bonus
Plan incentives.

 

SECTION 3.  PHILOSOPHY: The Board believes that compensation of executive
officers and key employees should be partially “at risk” and variable, based on
performance against certain pre-established financial objectives and other goals
that are important to the Company.  The 2013 Supreme Cash and Equity Bonus Plan
(the “2013 Bonus Plan”) is intended to focus the efforts of the Participants on
achieving those objectives in order to help ensure the sustained profitability,
long-term growth, and continued wellbeing of the Company.  The Board believes
that doing so aligns the interests of management with stockholders.

 

The 2013 Bonus Program is based on a compensation study.  The 2013 Bonus Plan is
structured to provide Participants with competitive cash and equity rewards for
successful performance, which enables the Company to attract and retain critical
management resources.

 

SECTION 4.  ADMINISTRATION:  Administration of this 2013 Bonus Plan shall be
vested in the Compensation Committee.  The decisions of the Compensation
Committee shall be final as to the interpretation of the 2013 Bonus Plan or any
rule, procedure or action related thereto.  All Participants consent to the
transfer and use of personal data by the Company and its agents in connection
with the administration of this 2013 Bonus Plan.

 

SECTION 5.  ELIGIBILITY: Only Participants as defined above are eligible to
participate in the 2013 Bonus Plan.

 

--------------------------------------------------------------------------------


 

To receive an Award under the 2013 Bonus Plan, a Participant must be an active,
full-time employee on the last business day of the Plan Year, except as provided
herein.  An employee who is hired or promoted after the date of adoption of this
2013 Bonus Plan may be selected as a Participant at such time, provided that any
Award earned by such Participant shall be prorated to reflect that Participant’s
actual time in service, except as otherwise provided by the Board pursuant to an
employment agreement or similar document.

 

If a Participant dies or incurs a Total and Permanent Disability, an Award,
prorated on the basis of Participant’s actual time in service with the Company
during the Plan Year prior to death or Total and Permanent Disability, will be
paid to the Participant or his or her beneficiary at the same time and in the
same manner as Awards for the Plan Year are paid to the other Participants.  The
Participant’s beneficiary under the 2013 Bonus Plan shall be the beneficiary
designated for the Participant’s group life insurance plan.  If no such
beneficiary has been designated, the Award will be paid to the Participant’s
estate.

 

If a Participant terminates service due to Retirement prior to the last day of
the Plan Year, an Award, prorated on the basis of Participant’s actual time in
service with the Company during the Plan Year prior to Retirement, shall be paid
to the Participant at the same time and in the same manner as Awards for the
Plan Year are paid to other Participants.

 

If a Change In Control occurs prior to the last day of the Plan Year, the full
value of the Award, payable based on the Cash Target Incentive or Equity Target
Incentive, as applicable,  shall be paid to the Participant on or within 30 days
of the Change In Control.

 

SECTION 6.  SETTING OF TARGET INCENTIVES, PERFORMANCE GOALS, AND CALCULATION OF
AWARDS FOR THE LEADERSHIP TEAM:  Management has submitted recommendations for
the 2013 Bonus Plan based on compensation studies done by the Company’s
independent compensation consultant experts and the recommendations of the
Management Committee. The Compensation Committee has reviewed these proposals in
conjunction with a compensation study to determine whether management’s
recommendations generally align with the compensation study and the Company’s
2013 budget and other factors.  The Compensation Committee determined that the
procedures and goals outlined in this section were proper and suitable to meet
the Company’s goals.

 

The determination of the Cash Target Incentive and Equity Target Incentive will
be made by the Compensation Committee of the Board for each member of the
Leadership Team.  Each member of the Leadership Team will have their Cash Target
Incentive, Equity Target Incentive, personal goal(s) and maximum possible Award
provided to them in writing separate from this 2013 Bonus Plan. At the time that
an OTIP transaction appears more likely, equity grants may take into
consideration the prospective value of each Participant’s OTIP percentage
participation on a discounted basis. For 2013, it has been determined that the
OTIP will not be taken into consideration with regard to any equity related
grants.

 

--------------------------------------------------------------------------------


 

All cash Awards and equity Awards will be based on quantitative and qualitative
measures.

 

Quantitative Performance Goals will be weighted to account for 2/3rds of the
Award determination and;

 

Qualitative Performance Goals will be weighted to account for 1/3rd of the Award
determination.

 

Quantitative Performance Goals for the Leadership Team in 2013 are as follows:

 

·                  Dollar amounts of revenues and operating income as forecasted

·                  Gross margin of (redacted)

·                  EBITDA/average equity based on forecast (add back pro-forma
any interest incurred at average annual borrowing rate and equity reduction that
might arise due to any Dutch-auction or similar transaction)

 

In determining the Quantitative component of the award, weighting of the above
goals is 50% for the first goal (subdivided to 1/3 for revenue and 2/3 for
operating income of the 50%) and 25% for each of the other two goals.

 

Qualitative Performance Goals for the Leadership Team in 2013:

 

·                  Successful transition from the Office of the President to the
new CEO

·                  Improvements to regional plants concluded

·                  Successful completion of three (3) personal goals

 

In determining the qualitative component of the award, each of the above goals
is weighted 1/3 each and the personal goal will be further subdivided into 1/3
for attainment of each personal goal.

 

Quantitative Performance Goal achievement will be determined by comparing the
relevant 2013 Performance Goal with the Company’s actual performance for that
financial metric during the Plan Year.  The threshold for each Quantitative
Performance Goal is at least 80% of the goal set for 2013.  For each one percent
increment (rounded to the nearest whole percentage) below the goal, achievement
for a Performance Goal will decline by five percent (5%) until reaching the
threshold, below which there will be no Award achievement attributable to that
particular Performance Goal.

 

Participants may earn above target incentive Awards for above goal performance,
up to a maximum Award of 125% of the target incentive.  The maximum performance
cap is 125% for each Quantitative Performance Goal.  For each one percent
increment (rounded to the nearest whole percentage) of above goal performance,
achievement for a Performance Goal will increase by two percent (2%), up to the
125% cap.  This results in

 

--------------------------------------------------------------------------------


 

a maximum possible achievement of 125% of target incentive for Quantitative 
Performance Goals.

 

Except with respect to the CEO, which will be determined by all independent
members of the Board, Qualitative Performance Goal achievement for the Plan Year
will be determined by the Compensation Committee, in its sole discretion.
However, the Management Committee will present their recommendations to the
Compensation Committee.

 

Once the Compensation Committee determines the level of achievement for each
Performance Goal, the Compensation Committee will apply the weighting for each
Performance Goal and apply the 2/3 Quantitative Measures and 1/3 Qualitative
measures split.  That factor will be multiplied by each member of the Leadership
Team’s Cash Target Incentive and Equity Target Incentive to arrive at the
Participant’s cash Award and equity Award.

 

The Compensation Committee may, in its discretion, adjust the payout of an Award
downward after consideration of other business factors, including overall
performance of the Company and the individual’s contribution to Company
performance. The Compensation Committee may reduce or entirely eliminate an
Award in the event a Participant is on a performance improvement plan or
otherwise demonstrates unsatisfactory performance or discipline during the Plan
Year.  The Compensation Committee may adjust a payout of an Award in its
discretion to prevent the enlargement or dilution of the Award because of
extraordinary events or circumstances as determined by the Compensation
Committee.

 

SECTION 7.  TARGET INCENTIVES, PERFORMANCE GOALS AND CALCULATION OF AWARDS FOR
OTHER PARTICIPANTS:  Once the Leadership Team target incentives and goals are
set, the CEO will then set target incentives and goals for all other
Participants, utilizing the Quantitative Goals specified above, setting
Qualitative Goals relating each individual’s job functions, and with weighting
to be determined by the CEO.  Prior to advising the Participants of their
participation in this 2013 Bonus Plan, the CEO will advise the Compensation
Committee of its determinations.  Awards will be calculated in the same manner
as specified above.

 

SECTION 8.  APPROVAL AND PAYMENT OF AWARDS:  Upon completion of the Plan Year,
the Compensation Committee shall certify to what extent the Performance Goals
were met and determine the Award payable to each Participant based on
information supplied and certified by management.  Certification by the
Compensation Committee shall be subject to completion of the annual audit and
certification of overall Company results by the Company’s independent auditors
and the CEO’s Award shall be subject to ratification by the independent members
of the Board of Directors.  Payment of cash Awards shall be made in a lump sum
payment in cash except to the extent of Participant’s elective contribution to
any qualified deferred compensation plan. Payment of equity Awards shall be made
in the form of a grant of restricted stock pursuant to the Supreme
Industries, Inc. 2012 Long-Term Incentive Plan, which will vest

 

--------------------------------------------------------------------------------


 

over three years in equal increments, in accord with a form of agreement to be
approved by the Compensation Committee.  To the extent Awards are subject to
Section 409A of the Code, payments are intended to qualify as short-term
deferrals under the regulations adopted under Section 409A of the Code.  Payment
of cash Awards and determination and grant of equity Awards shall be made as
soon as reasonably practicable in 2014, but no later than March 15, 2014.   The
Company may deduct from any Award such amounts as may be required to be withheld
under any federal, state or local tax laws.

 

SECTION 9.  RECOUPMENT OF AWARDS:  If the Board learns of any intentional
misconduct by a Participant which directly contributes to the Company having to
restate all or a portion of its financial statements, the Board may, in its sole
discretion, require the Participant to reimburse the Company for the difference
between any Awards paid to the Participant based on achievement of financial
results that were subsequently the subject of a restatement and the amount the
Participant would have earned as awards under the 2013 Bonus Plan based on the
financial results as restated.

 

SECTION 10.  NO CONTRACT:  The 2013 Bonus Plan is not and shall not be construed
as an employment contract or as a promise or contract to pay Awards to
Participants or their beneficiaries.  The 2013 Bonus Plan shall be approved by
the Compensation Committee and may be amended from time to time by the
Compensation Committee or terminated without notice.  No Participant or
beneficiary may sell, assign, transfer, discount or pledge as collateral for a
loan, or otherwise anticipate any right to payment of an Award under this 2013
Bonus Plan.

 

SECTION 11.  GOVERNING LAW This 2013 Bonus Plan shall be governed by the laws of
the State of Delaware.

 

--------------------------------------------------------------------------------